Title: To Thomas Jefferson from Steuben, [11 January 1781]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
[11 January 1781]

I am favored with your Excellencys Letter of the 9th.
Upon the principles of a united opposition against the invaders of the United States, it certainly must be agreed, that when one of those States are actually invaded by the Common Enemy, the expences incurred by such invasion, must be common also. This Naturally throws the provision for such Troops as shall be employed on such particular occasion, into the hands of Continental Officers upon the great scale, but, as it would be impracticable for  those Officers to take up the business before it is brought within the view of those under whom they are Acting, and whose orders they are bound to obey, it certainly must of Necessity be incumbent on the State officers to bring it to that point, from which it will regularly be taken up by the Continental officers. I think that this might take place from the time the Troops are Armed, fitted for the Feild, and brought to the place of rendezvous then the General Commanding has cognizance of them as a part of his Force, and, at the same time, all his Subordinate officers, both Military, and staff, have them under their view. I do not see how it would be possible to Charge them with them before this period. The provisions for the Troops from their first assembling in the different Counties, to the aforesaid period, must be attended to by the State agents even though it should be Ultimately a Continental Charge.
This is the light in which it appears to me on duly considering your Excellencys Letter and I have accordingly made application to the D Q M G. to appoint an assistant for this occasion. Mr. Smith may therefore return. I am however exceedingly obliged to you for your readiness to assist me on this occasion.
With respect to the Commissary Department I am not so happy. Mr. Forsyth who is at the head of that Branch is absent and not knowing to whom to apply, I take the liberty to detain Mr. Brown the Gentleman you so obliging Sent me.
